          Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 1 of 38




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


CHEYENNE RIVER SIOUX TRIBE
24 E Street
Eagle Butte, South Dakota 57625                   Case No.: 1:20-cv-01709
                         Plaintiff,               ___________________
v.
                                               COMPLAINT FOR INJUNCTIVE
DONALD J. TRUMP, in his official capacity as   AND DECLARATORY RELIEF
PRESIDENT OF THE UNITED STATES
1600 Pennsylvania Avenue, N.W.
Washington, D.C. 20500
                        Defendant,

MARK R. MEADOWS, in his official capacity
as WHITE HOUSE CHIEF OF STAFF
1600 Pennsylvania Avenue, N.W.
Washington, D.C. 20500
                        Defendant,

DOUGLAS L. HOELSCHER, in his official
capacity as DEPUTY ASSISTANT TO THE
PRESIDENT, WHITE HOUSE DIRECTOR
OF INTERGOVERNMENTAL AFFAIRS
1600 Pennsylvania Avenue, N.W.
Washington, D.C. 20500
                        Defendant,

DEBORAH L. BIRX, M.D., in her official
capacity as WHITE HOUSE CORONAVIRUS
RESPONSE COORDINATOR
1600 Pennsylvania Avenue, N.W.
Washington, D.C. 20500
                        Defendant,

DAVID L. BERNHARDT, in his official
capacity as SECRETARY, UNITED STATES
DEPARTMENT OF THE INTERIOR
1849 C Street, N.W.
Washington, D.C. 20240
                       Defendant,




                                 1
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
          Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 2 of 38




TARA KATUK MAC LEAN SWEENEY, in
her official capacity as ASSISTANT
SECRETARY        –   INDIAN    AFFAIRS,
DEPARTMENT OF INTERIOR
1849 C Street N.W.
Washington, D.C. 20240
                       Defendant,

DARRYL LACOUNTE, in his official capacity
as DIRECTOR, BUREAU OF INDIAN
AFFAIRS, DEPARTMENT OF INTERIOR
1849 C Street, N.W.
Washington, D.C. 20240
                       Defendant,

JAMES D. JAMES, in his official capacity as
DEPUTY DIRECTOR, BUREAU OF INDIAN
AFFAIRS, DEPARTMENT OF INTERIOR
1849 C Street, N.W.
Washington, D.C. 20240
                       Defendant,

CHARLES ADDINGTON, in his official
capacity as DEPUTY DIRECTOR, OFFICE
OF JUSTICE SERVICES, DEPARTMENT OF
INTERIOR
1849 C Street, N.W.
Washington, D.C. 20240
                       Defendant,

WILLIAM MCCLURE, in his official capacity
as SPECIAL AGENT IN CHARGE,
DISTRICT I, OFFICE OF JUSTICE
SERVICES, DEPARTMENT OF INTERIOR
115 4th Avenue, SE
Aberdeen, SD 57402-0150
                        Defendant,

TIM LAPOINTE, in his official capacity as
GREAT PLAINS REGIONAL DIRECTOR,
BUREAU       OF     INDIAN      AFFAIRS,
DEPARTMENT OF INTERIOR
115 4th Avenue, SE
Aberdeen, SD 57402-0150
                        Defendant.



                                 2
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 3 of 38




       Plaintiff Cheyenne River Sioux Tribe is a federally recognized Indian Tribe. By and

through its counsel, Plaintiff Cheyenne River Sioux Tribe states and alleges as follows:

                                       INTRODUCTION

1.     Plaintiff Cheyenne River Sioux Tribe (“Tribe”) files this Complaint for injunctive and

declaratory relief against the Defendants Donald J. Trump, President of the United States; Mark

Meadows, White House Chief of Staff; Douglas Hoelscher, White House Director of

Intergovernmental Affairs; Dr. Deborah Birx, White House Coronavirus Response Coordinator;

David Bernhardt, United States Secretary of the Interior; Tara Katuk Mac Lean Sweeney, Assistant

Secretary of the Interior for Indian Affairs; and other Department of Interior officials for

threatening to take unlawful actions to shut down the Tribe’s Health Safety Checkpoints, including

threats of reassumption of control of the Tribe’s law enforcement program, in the midst of the

unprecedented national COVID-19 public health crisis.

2.     The United States and the nation’s Native American tribes are in a state of emergency.

COVID-19 is spreading rapidly throughout the country, infecting millions of people, including in

South Dakota, which has had 6,353 confirmed cases and 83 deaths outside the boundaries of the

Cheyenne River Sioux Reservation. Experts estimate that, for every confirmed COVID-19 case,

there could be as many as eleven unconfirmed cases. “At this time, there is no known cure, no

effective treatment, and no vaccine. Because people may be infected but asymptomatic, they may

unwittingly infect others.” S. Bay United Pentecostal Church v. Newsom, 590 U.S. ----, 140 S. Ct.

1613, 2020 WL 2813056 at *1 (May 29, 2020) (Roberts, C.J., concurring).

3.     On April 2, 2020, in direct response to the COVID-19 pandemic, the Cheyenne River Sioux

Tribe established a comprehensive COVID-19 response plan, including Health Safety Checkpoints

to monitor the entry of individuals onto the Tribe’s Reservation. These Health Safety Checkpoints



                                 3
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
             Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 4 of 38




have allowed the Tribe to effectively track individuals that have returned to the Reservation from

hotspots throughout both the state of South Dakota and other off-Reservation locations and to keep

the Tribe’s rate of infection significantly below the rate for South Dakota at large. To date, the

Tribe has had no COVID-19 deaths.

4.     The Tribe’s COVID-19 response planning is essential to protect the Tribal population,

which suffers heightened vulnerability to the disease because of endemic poverty and health

disparities. The Tribe’s COVID-19 response planning is especially critical in light of the state’s

failure to meaningfully protect its residents, including the Tribal population, by enactment of its

own comprehensive COVID-19 response. In Chairman Harold Frazier’s words, the Tribe has

implemented its comprehensive COVID-19 response plan because it has made a choice to be “an

island of safety in a sea of uncertainty and death.”

5.     Astonishingly, the Tribe’s efforts to protects its people with Health Safety Checkpoints

became a political flashpoint in the state of South Dakota, inspiring Governor Kristi Noem to issue

a series of ultimata to the Tribe. When the Tribe did not capitulate to Governor Noem’s demands,

she escalated her offensive to the White House, seeking federal government assistance in her quest

to shut down the Tribe’s Health Safety Checkpoints.

6.     Since Governor Noem’s White House plea, all named Defendants have worked in concert,

abusing the power of the federal government, to coerce the Tribe to dismantle its comprehensive

COVID-19 response plan, including shutting down the Tribe’s Health Safety Checkpoints. When

that did not work, Defendants pivoted to punishment: threatening the Tribe’s Public Law 93-638

law enforcement contract through an unlawful emergency reassumption - imperiling Tribal public

safety as well as public health.      Such threatened governmental actions represent unlawful




                                 4
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 5 of 38




infringement on Tribal self-government and self-determination and put the Tribe’s members at

risk of imminent harm.

7.     Plaintiff therefore asks that the Court enjoin the Defendants’ actions and declare them

unlawful.

                                            PARTIES

8.     Plaintiff CHEYENNE RIVER SIOUX TRIBE (“Cheyenne River Sioux” and “Tribe”) is a

federally recognized Indian tribal government whose governing body is recognized by the

Secretary of the Interior. See 85 Fed. Reg. at 5,463 (Jan. 30, 2020). The Cheyenne River Sioux

Tribe is responsible for the health, safety, and welfare of its members. The Cheyenne River Sioux

Tribe is comprised of four of the seven bands of the Lakota: Itazipco (Sans Arc), Mnicojou

(Planters by the Water), Oohenumpa (Two Kettle), and Siha Sapa (Blackfoot). The Cheyenne

River Sioux Tribe exercises powers of self-governance and jurisdiction over the Cheyenne River

Sioux Reservation, which the Tribe reserved to itself in the Treaty of Fort Laramie with the Sioux,

Etc., Sept. 17, 1851, art. 5, 11 Stat. 749 and the Treaty with the Sioux—Brule, Oglala, Mniconjou,

Yanktonai, Hunkpapa, Blackfeet, Cuthead, Two Kettle, Sans Arc, and Santee—and Arapahoe,

April 29, 1868, 15 Stat. 635 (“1868 Fort Laramie Treaty”), and as set forth in the Act of March 2,

1889, 25 Stat. 888. The Cheyenne River Sioux Tribe brings this action on its own behalf and on

behalf of its members, who include descendants of survivors of the 1890 Wounded Knee Massacre.

9.     The Cheyenne River Sioux Tribe consists of 2,833,157 acres of trust land in an area close

to sixty miles long and ninety miles wide. Of the Tribe’s 21,965 members, about 10,000 of them

live on the Reservation in twenty-two scattered communities.

10.    In its Constitution and By-Laws, the Cheyenne River Sioux Tribe has set forth the various

rights, privileges, and immunities of the Cheyenne River Sioux Tribal government.              The



                                 5
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
             Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 6 of 38




Constitution and By-laws, which have been duly approved by the Secretary of Interior, establish

the present-day Tribal governing body, which includes the elected Tribal Chairman, Tribal

Secretary, Tribal Treasurer, and fifteen Tribal Councilmen. The current Chairman of Cheyenne

River, Harold C. Frazier, has held the office since 2014.

11.     Defendant DONALD J. TRUMP is the President of the United States and is sued in his

official capacity. The President of the United States is a constitutional officer who is vested with

the supreme executive power of the United States. President Trump is vested with the power to

declare a public health emergency. President Trump declared a public health emergency under the

Public Health Service Act on January 31, 2020, issued two national emergency declarations under

both the Stafford Act and the National Emergencies Act on March 13, 2020, and invoked

emergency powers via Executive Order under the Defense Production Act on March 18, 2020.

12.     Defendant MARK R. MEADOWS is the White House Chief of Staff. He is sued in his

official capacity.

13.     Defendant DOUGLAS L. HOELSCHER is the Deputy Assistant to the President and the

White House Director of Intergovernmental Affairs. He is sued in his official capacity.

14.     Defendant DEBORAH L. BIRX, M.D., is the White House Coronavirus Response

Coordinator and Coordinator of the United States Government Activities to Combat HIV/AIDS and

United States Special Representative for Global Health Diplomacy, United States Department of State.

She is sued in her official capacity as White House Coronavirus Response Coordinator.

15.     Defendant DAVID L. BERNHARDT is the Secretary of the Interior for the United States

Department of Interior.     As the Secretary of Interior, Defendant Bernhardt “upholds trust




                                 6
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
             Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 7 of 38




responsibilities to the 574 federally recognized American Indian tribes and Alaska Natives.” 1 He

is sued in his official capacity.

16.     Defendant TARA KATUK MAC LEAN SWEENEY is the Assistant Secretary - Indian

Affairs of the United States Department of the Interior (“Assistant Secretary”). As Assistant

Secretary, Defendant Sweeney “is responsible for carrying out the Department of the Interior’s

trust responsibilities regarding the management of tribal trust lands and assets and promoting the

self-determination and economic self-sufficiency of the nation’s 573 [sic] federally recognized

American Indian and Alaska Native tribes and their approximately two million enrolled

members.”2 The Assistant Secretary’s decision to demand the shut-down of the Tribe’s Health

Safety Checkpoints and to threaten the emergency reassumption of the Tribe’s Public Law 93-638

law enforcement contract was arbitrary and capricious and an abuse of discretion because it

violates the Tribe’s civil regulatory jurisdiction, is ultra vires, violates the United States’ express

trust responsibility to the Tribe, and outrageously threatens government retaliation in an effort to

curtail the Tribe’s jurisdiction and impede the Tribe’s right to self-governance. She is sued in her

official capacity.

17.     Defendant DARRYL LACOUNTE is the Director of the Bureau of Indian Affairs, United

States Department of Interior and is charged with carrying out the United States’ trust

responsibility. He is sued in his official capacity.




1
   U.S. Department of Interior, Who We Are, https://www.doi.gov/whoweare/secretary-bernhardt
(last visited June 16, 2020).
2
  U.S. Department of Interior – Indian Affairs, Profile - Assistant Secretary - Indian Affairs Tara
Katuk Mac Lean Sweeney, https://www.bia.gov/profile/Assistant-Secretary-Indian-Affairs-Tara-
Katuk-Mac-Lean-Sweeney (last visited June 16, 2020).
                                 7
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
             Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 8 of 38




18.    Defendant JAMES D. JAMES is the Deputy Bureau Director, Bureau of Indian Affairs,

United States Department of Interior and is charged with carrying out the United States’ trust

responsibility. He is sued in his official capacity.

19.    Defendant CHARLES ADDINGTON is the Deputy Bureau Director, Office of Justice

Services, Bureau of Indian Affairs, United States Department of Interior and is charged with

carrying out the United States’ trust responsibility. He is sued in his official capacity.

20.    Defendant WILLIAM MCCLURE is Special Agent in Charge for District I, Office of

Justice Services, Bureau of Indian Affairs, United States Department of Interior and is charged

with carrying out the United States’ trust responsibility. He is sued in his official capacity.

21.    Defendant TIM LAPOINTE is Great Plains Regional Director, Bureau of Indian Affairs,

United States Department of Interior and is charged with carrying out the United States’ trust

responsibility. He is sued in his official capacity.

                                 JURISDICTION AND VENUE

22.    This action arises under the Indian Self-Determination and Education Assistance Act, 25

U.S.C. §§ 5301 et seq., the United States government’s treaty, statutory, and common law trust

duty to Native American tribes, and 42 U.S.C. § 801(c)(7), (d). This action is brought under 25

U.S.C. § 5331 and 5 U.S.C. §§ 702 and 706 to seek injunctive and declaratory relief for violations

of federal law. This Court therefore has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1362.

23.    This Court has personal jurisdiction over Defendants, who are sued in their official

capacities. The violations complained of concern their conduct in such capacities.

24.    Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.




                                 8
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
             Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 9 of 38




25.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(e) because Defendants are

officers of the United States, a substantial part of the actions or omissions giving rise to the claims

occurred in this District, and the Defendants maintain their principal places of business in this

District.

                                    STATEMENT OF FACTS

        I.     Transmission of COVID-19 and Public Health Guidelines

26.     The United States and the world are in the midst of a public health emergency due to the

exponential spread of COVID-19, the respiratory disease caused by the novel coronavirus SARS-

CoV-2. According to the Centers for Disease Control (“CDC”), this coronavirus is spreading very

easily and sustainably between people, including by asymptomatic people.3 Persons in all age

groups have contracted the disease.4

27.     Since April 2020, the United States has led the world in the total number of COVID-19

cases. As of April 30, 2020, the United States had confirmed over one million cases of COVID-

19 and reported 60,999 deaths due to COVID-19. In the past month and a half, these numbers

have approximately doubled. The United States has now confirmed 2,312,302 cases of COVID-

19 and reported 120,402 deaths due to COVID-19 and counting.5



3
  Ctrs.     for    Disease    Control     &     Prevention,     How    Coronavirus    Spreads,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (last
visited June 21, 2020).
4
  Robert Verity, et al., Estimates of the Severity of Coronavirus Disease 2019: A Model-Based
Analysis,        The       Lancet       6      Infec.       Dis.     (Mar.      30,     2020),
https://www.thelancet.com/action/showPdf?pii=S1473-3099%2820%2930243-76.
5
  Lisa Lockerd Maragakis, Coronavirus Disease 2019 vs. the Flu, Johns Hopkins Univ. Health,
https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/coronavirus-
disease-2019-vs-the-flu (last visited June 23, 2020); see also COVID-19 Dashboard, Johns
Hopkins              Ctr.          for           Sys.           Sci.        &           Eng’g,
https://www.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b48e9ecf6
(last visited June 23, 2020) (GIS map of global COVID-19 cases developed by the Johns Hopkins
Ctr. for Sys. Sci. & Engineering).
                                 9
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 10 of 38




28.    Even mild cases of COVID-19 generally involve about two weeks of fevers and dry coughs

and are more severe than the flu.6

29.    COVID-19 can severely damage lung tissue, cause a permanent loss of respiratory

capacity, and also damage kidney, heart, and liver tissues as well as other systemic damage.7 The

surge of COVID-19 cases also causes mounting strains on healthcare systems, including critical

shortages of doctors, nurses, hospital beds, medical equipment, diagnostic tests, and personal

protective equipment.8

30.    In serious cases, individuals’ lungs “become filled with inflammatory material [and] are

unable to get enough oxygen to the bloodstream.”9 Severe cases of COVID-19 cause acute

respiratory distress syndrome in which fluid displaces air in the lungs.     Such patients “are

essentially drowning in their own blood and fluids because their lungs are so full.”10 The virus

frequently causes extreme symptoms, including fever and chills that can last for weeks,




6
  Holly Secon & Aria Bendix, There is a wide misconception of what a 'mild' case of COVID-19
looks like. It can be ugly and brutal., Business Insider (Apr. 16, 2020),
https://www.businessinsider.com/mild-coronavirus-cases-high-fever-dry-cough-2020-3.
7
  Ctrs. for Disease Control & Prevention, Interim Clinical Guidance for Management of Patients
with Confirmed Coronavirus Disease (COVID-19), https://www.cdc.gov/coronavirus/2019-
ncov/hcp/clinical-guidance-management-patients.html (last visited June 21, 2020).
8
   Megan L. Ranney et al., Critical Supply Shortages — The Need for Ventilators and Personal
Protective Equipment during the Covid-19 Pandemic, New Eng. J. Medicine, Apr. 30, 2020,
https://www.nejm.org/doi/full/10.1056/NEJMp2006141; World Health Org., Shortage of personal
protective equipment endangering health workers worldwide (Mar. 3, 2020),
https://www.who.int/news-room/detail/03-03-2020-shortage-of-personal-protective-equipment-
endangering-health-workers-worldwide.
9
  Graham Readfearn, What happens to people's lungs when they get coronavirus?, The Guardian
(Apr. 14, 2020), https://www.theguardian.com/world/2020/apr/15/what-happens-to-your-lungs-
with-coronavirus-covid-19.
10
   Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure From COVID-19 — Even
in His Young Patients, ProPublica (Mar. 21, 2020), https://www.propublica.org/article/a-medical-
worker-describes--terrifying-lung-failure-from-covid19-even-in-his-young-patients.
                                10
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 11 of 38




excruciating pain, debilitating fatigue, an unremitting cough, uncontrollable diarrhea, and an

inability to keep down food and water.11

31.    People of all ages have contracted COVID-19 and died from it, but the illness poses special

risks for the elderly and those with certain preexisting medical conditions. According to the CDC’s

analysis, 80% of all COVID-19 related deaths in the United States are people aged 65 and older.12

COVID-19 also poses greater risks for people with preexisting heart and respiratory conditions,

individuals with compromised immune systems, and those with many other conditions. 13 As of

May 30, 2020, among COVID-19 cases, the most common underlying health conditions were

cardiovascular disease (32%), diabetes (30%), and chronic lung disease (18%).14 Hospitalizations

were six times higher and deaths 12 times higher among those with reported underlying conditions

compared with those with none reported.15

32.    The effects of the pandemic on public social interaction will last well into the summer of

2020, if not far longer. Experts have indicated that seasonal changes are “unlikely to stop

transmission.”16 Dr. Anthony Fauci, head of the National Institute of Allergy and Infectious




11
   See, e.g., id.; Leah Groth, Is Diarrhea a Symptom of COVID-19? New Study Says Digestive
Issues      May      Be    Common       with  Coronavirus,       Health    (Mar.  20,    2020),
https://www.health.com/condition/infectious-diseases/coronavirus/is-diarrhea-a-symptom-of-
covid-19.
12
    Ctrs. for Disease Control & Prevention, Older Adults, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/older-adults.html (last visited June 23, 2020)
13
     Ctrs. for Disease Control & Prevention, Groups at Higher Risk of Severe
Illness,https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
risk.html (last visited June 23, 2020).
14
   Ctrs. for Disease Control & Prevention, Morbidity & Mortality Weekly Report, June 19, 2020,
https://www.cdc.gov/mmwr/volumes/69/wr/mm6924e2.htm
15
   Id.
16
   Marc Lipsitch, Harvard T.H. Chan School of Public Health, Ctr. for Communicable Disease
Dynamics, Seasonality of SARS-CoV-2: Will COVID-19 go away on its own in warmer weather?
https://ccdd.hsph.harvard.edu/will-covid-19-go-away-on-its-own-in-warmer-weather/          (last
visited June 21, 2020).
                                11
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
             Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 12 of 38




Diseases, recently reiterated his warning of a second wave of COVID-19 infections in the United

States and that while he “would hope to get to some degree of real normality within a year or so,”

he doesn’t “think it’s this winter or fall.”17 Indeed, Dr. Fauci recently clarified that “when people

talk about a second wave in the summer, you can’t talk about a second wave in the summer because

we’re still in the first wave.”18

II.     COVID-19 in South Dakota

33.     The COVID-19 pandemic has deeply affected South Dakota. As of June 23, 2020, the

State had confirmed 6,353 cases.19 Eighty-three South Dakotans have died from the disease.20

34.     There has never been a statewide stay-at-home order in South Dakota, nor are there any

active local stay-at-home orders that apply to all citizens in non-Tribal areas. The State’s decision

to forego a statewide order has been the source of considerable controversy, as was the Governor

Kristi Noem’s decision to use state resources to participate in trials of hydroxychloroquine to treat

COVID-19. 21




17
   Ros Krasny, Don’t Plan on Summer Holidays in U.S., Fauci Tells the British, Bloomberg (June
14,     2020),     https://www.bloomberg.com/news/articles/2020-06-14/don-t-plan-on-summer-
holidays-in-u-s-fauci-tells-the-british.
18
   Allie Caren, Anthony S. Fauci: “We Are Still in the First Wave” of Coronavirus, Washington
Post,          https://www.washingtonpost.com/health/2020/06/18/anthony-fauci-interview-first-
wave/?arc404=true (last visited Jun. 22, 2020)
19
   South Dakota Department of Health, Novel Coronavirus (COVID-19) Updates and Information,
https://doh.sd.gov/news/coronavirus.aspx#SD (last visited June 21, 2020).
20
   Id.
21
   Griff White, South Dakota’s Governor Resisted Ordering People to Stay Home. Now It Has
One of the Nation’s Largest Coronavirus Hot Spots, Washington Post,
https://www.washingtonpost.com/national/south-dakotas-governor-resisted-ordering-people-to-
stay-home-now-it-has-one-of-the-nations-largest-coronavirus-hot-spots/2020/04/13/5cff90fe-
7daf-11ea-a3ee-13e1ae0a3571_story.html (last visited Jun. 23, 2020).
                                12
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 13 of 38




35.    South Dakota has already been the site of a famous hotspot connected to a cluster of meat

packing plants.22 Models used by health officials project a sustained outbreak in South Dakota.23

III.   COVID-19’S Disproportionate Impact on Native Americans and Threat to the Tribe

36.    The COVID-19 pandemic has had a particularly devastating effect on Native American

communities. Non-Hispanic American Indian or Alaska Native persons have a COVID-19

hospitalization rate approximately 5.5 times that of non-Hispanic White persons.24 By way of just

a few examples, the Navajo Nation alone has reported 7,045 cases and 335 deaths related to

COVID-19.25 The Pueblo of Zuni has reported 214 cases,26 and the Cherokee Nation has reported

164 cases.27

37.    COVID-19 has put the Cheyenne River Sioux people in dire jeopardy. Remoteness,

millions of acres of land, and a historically failed trust mean a lack of adequate infrastructure.

38.    Disparities in access to transportation further exacerbate Native Americans’ access to

healthcare. The Cheyenne River Sioux Tribal government has 1,700 miles of road to maintain,

much of which is unpaved. The Tribe receives federal funding to maintain only 300 miles of road.

During certain times of the year, wet conditions and melting snow make some roads nearly

impassable. Compounding that issue, several roads are still closed after the historic flooding in




22
   Id.
23
    See Institute for Health Metrics and Evaluation, COVID-19 Projections, Social distancing
assumed until infections minimized and containment implemented: South Dakota,
https://covid19.healthdata.org/united-states-of-america/south-dakota (last visited June 21, 2020).
24
    Ctrs. for Disease Control & Prevention, COVIDView https://www.cdc.gov/coronavirus/2019-
ncov/covid-data/covidview/index.html (last visited June 23, 2020).
25
   Press Release, Office of the President and Vice President, The Navajo Nation, 3,716 New
Recoveries, 55 New Cases and No More Deaths Related to COVID-19 Reported,
https://www.opvp.navajo-nsn.gov (June 22, 2020).
26
    Press Release, Pueblo of Zuni, Public Notice to the Zuni Community (June 15, 2020),
http://www.ashiwi.org/COVID19/DailyPSAUpdate6-15-20.pdf.
27
   Official Website of the Cherokee Nation, https://www.cherokee.org/ (last visited June 23, 2020).
                                13
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 14 of 38




March 2019 destroyed entire swaths of the road all over the Reservation. In many areas, there is

no cell phone or internet service. Residents of outlying communities must travel up to ninety miles

to reach basic Indian Health Services (“IHS”) medical care at the Tribal headquarters in Eagle

Butte, South Dakota.

39.    Underlying health disparities further render Native Americans particularly vulnerable to

COVID-19. Native Americans suffer from disproportionately high rates of diabetes, cancer, heart

disease, and asthma, which subject them to a greater risk of fatal complications from COVID-19.

40.    Racial discrimination has also resulted in socioeconomic inequalities that disadvantage

Native Americans, like higher rates of unemployment, disability, and poverty. These factors also

make it more likely that Native Americans are forced to work outside of the home even during the

current pandemic and are therefore more exposed to COVID-19. The most recent census revealed

that Ziebach County on the Cheyenne River Sioux Reservation is the poorest in the nation, where

about sixty-two percent of residents live in poverty. Inadequate housing on the reservation further

complicates infection control: many homes contain 5-7 persons, lessening ability to quarantine and

spreading infection more easily.

41.    The Tribe’s IHS facility in Eagle Butte, South Dakota, has only eight in-patient beds, six

ventilators, two negative pressure rooms, inadequate staff, and zero respiratory therapists to care

for the Reservation’s 10,000 resident Tribal members. If more advanced medical intervention is

needed for a COVID-19 patient, IHS has indicated that the patient will be transferred to an off-

Reservation facility, the closest of which is 175 miles (three hours) away.

IV.    The Cheyenne River Sioux’s COVID-19 Response and Health Safety Checkpoints

42.    On March 13, 2020, the Cheyenne River Sioux Tribal government declared a State of

Emergency and took its first measures to combat COVID-19. The Tribe’s State of Emergency



                                14
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
             Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 15 of 38




Declaration activated the Tribe’s Emergency Command Center and implemented other additional

measures within the Tribe’s sovereign and governmental authority, including: school and

government office closures; a Reservation-wide travel ban for all government employees; and

restrictions on Reservation-based organizations bringing non-resident individuals and

organizations onto the Reservation.

43.     On April 1, 2020, the Cheyenne River Sioux Tribal government issued its first Emergency

Executive Order related to the COVID-19 pandemic. This Order implemented the first Health

Safety Checkpoint plan consistent with the Tribe’s jurisdiction over roads and lands within its

territory.

44.     Under Emergency Executive Order # 02.1-2020-CR, every vehicle not simply passing

through the Cheyenne River Sioux Reservation must complete a travel plan form that includes

information such as the names and addresses of vehicle occupants, destination, purpose of travel,

dates of travel, expected stops, whether any occupants have experienced any COVID-like

symptoms or have been in a hotspot area, and other questions. This information enables the

Command Center and Tribal Community Health Department to be able to perform contact tracing

and monitor individuals as necessary.

45.     The Cheyenne River Sioux Tribe’s checkpoint, monitoring, and contact tracing system

have been so successful that the Tribe has had only six reported cases of COVID-19 on its

Reservation, and each of those cases can be traced to entries identified through the Tribe’s

Health Safety Checkpoint informational system. To date, there has been no community spread

of COVID-19 and no deaths.

46.     On April 8, 2020, the Cheyenne River Sioux Tribal government passed three additional

Emergency Executive Orders.



                                15
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 16 of 38




47.     Emergency Executive Order #02.2-2020-CR instituted mandatory 14-day quarantines for

both member and nonmember residents who are infected, exposed, or are suspected to have been

exposed.

48.     Emergency Executive Order #02.3-2020-CR issued a Stay-at-Home Recommendation.

This Order further prohibited all gatherings of ten or more people outside of a single household,

which applies to both members and nonmembers of the Tribe as a function of the Tribe’s civil

jurisdiction.   The Order likewise ordered closed all non-essential businesses, including

“amusement rides, museums, arcades, vending machines, playgrounds, movie and other theaters,

bars, country clubs or social clubs.” The Order also restricted travel within, into, and out of the

Reservation to only essential activities. Only essential government employees who are not

vulnerable (high-risk) are still working.

49.     Emergency Executive Order #02.4-2-2020-CR permits the purchase of alcohol on the

Reservation only from 11:00 a.m. until 3:00 p.m.

50.     On April 30th, 2020, the Cheyenne River Sioux Tribal government passed Emergency

Executive Order #02.5-2-2020-CR. This new Order included a mandatory stay-at-home order for

all persons, including both members and nonmembers, currently residing (either temporarily or

permanently) within the Reservation. “Essential activities” include essential health and safety

tasks; obtaining and delivering necessary services and supplies; outdoor activity; essential

businesses and operations, including healthcare and public health operations, essential

infrastructure such as road repair, essential governmental functions for Tribal, local, state, federal

government personnel; caring for others; and other essential jobs such as farming, food retail,

ranching, gas stations, etc.




                                16
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 17 of 38




51.    The Tribe has civil regulatory authority to maintain Health Safety Checkpoints set up to

avoid the devastating impacts that an outbreak of COVID-19 would have on the Tribe. In Montana

v. United States, the Supreme Court affirms that the Tribe has an inherent right to exercise civil

jurisdiction over nonmembers with respect to “conduct [that] threatens or has some direct effect

on the political integrity, the economic security, or the health and welfare of the Tribe.” 450 U.S.

544, 566 (1981). It is difficult to think of an instance in which the conduct of nonmembers entering

the Reservation could pose more of a threat to the Tribe’s health and welfare than it does during

the present outbreak of COVID-19. Moreover, in any test of balancing interests, the Tribe’s

checkpoints pose only a minor inconvenience to non-Indian motorists when compared to the

seriousness of the threat of COVID-19 to the Reservation.

V.     South Dakota’s Unlawful Threats to the Tribe and Its Health Safety Checkpoints

52.    On April 23, 2020, South Dakota Governor Kristi Noem sent a letter to Defendant

Secretary of Interior Bernhardt requesting assistance regarding the Tribe’s Health Safety

Checkpoints on South Dakota federal and state highways.

53.    On April 24, 2020, the Bureau of Indian Affairs, United States Department of Interior

(“BIA”) sent a letter to the Tribe reprimanding the Tribe for not consulting with the state on its

Health Safety Checkpoints.

54.    On April 26, 2020, the Cheyenne River Sioux Tribe sent a letter to the BIA outlining its

lawful actions in establishing its Health Safety Checkpoints.

55.    On May 8, 2020, Governor Noem directed a letter to the Cheyenne River Sioux Tribe

threatening: “If the checkpoints are not removed within the next 48 hours, the state will take




                                17
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 18 of 38




necessary legal action.” Notably, Governor Noem failed to send the letter directly to the Tribe or

any Tribal officer. Instead, she released it only to the press and on the state website.28

56.    Later on May 8, 2020, Cheyenne River Sioux Chairman Harold Frazier responded to

Governor Noem’s threat, declining the Governor’s request and stating: “We will not apologize

for being an island of safety in a sea of uncertainty and death.”

57.    The Governor’s 48-hour deadline expired without any “legal action.”.

58.    On May 12, 2020, Governor Noem sent another letter to Cheyenne River Sioux demanding

the removal of the Health Safety Checkpoints.

59.    On May 13, 2020, Chairman Frazier sent a letter to Governor Noem explaining that the

Cheyenne River Sioux Tribe would continue to operate its Health Safety Checkpoints and

requested that any specific complaints that she had received about the same should be forwarded

to the Tribe.

VI.    Defendants’ Unlawful Threats to the Tribe and Its Health Safety Checkpoints

60.    On May 20, 2020, Governor Noem sent a letter to the Defendant President Donald J. Trump

requesting that he use federal government authority to remove the Tribe’s Health Safety

Checkpoints. A copy was not delivered to the Tribe, but again the Governor released the letter to

the press and on the state website.29

61.    On information and belief, during the period between May 20, 2020 and June 7, 2020, BIA

OJS engaged in an investigation of the Tribe’s Health Safety Checkpoints that the BIA has since

characterized as a “factfinding operation.”



28
   Although the Governor’s press release remains, the state has removed a copy of the letter itself
from the state website. See Governor Noem to Tribes: Remove All Checkpoints, May 8, 2020
https://news.sd.gov/newsitem.aspx?id=26770 (last visited Jun. 23, 2020).
29
   Letter from Gov. Kristi Noem to President Donald J. Trump, May 20, 2020, available at
https://covid.sd.gov/docs/GovNoemlettertoWhiteHouse.pdf (last visited Jun. 23, 2020).
                                18
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 19 of 38




62.    On June 7, 2020, Defendant Assistant Secretary Sweeney; Defendant BIA Director

LaCounte; Defendant Great Plains Regional Director LaPointe; Defendant Office of Justice

Services (OJS) Director Addington; Jason O’Neal, OJS; and Kyle Scherer, Solicitor’s Office,

Department of Interior (DOI), phoned the Tribe and indicated for the first time that the BIA was

contemplating emergency reassumption of the Tribe’s P.L. 93-638 law enforcement contract30 on

the grounds that the Tribe’s Health Safety Checkpoint monitors allegedly were not properly

deputized and were not properly trained. Defendants further indicated that they would require

some sort of unspecified modification of the checkpoints in return for BIA support, including

license plate readers, remote monitoring, and additional officers.

63.    In a June 8, 2020 letter to the Tribe, Defendant Assistant Secretary Sweeney stated that the

Health Safety Checkpoints on US 212 and SD 63 were “prohibiting access” to the highways and

that the deputization of checkpoint monitors was a breach of compliance of the Tribe’s P.L. 93-

638 law enforcement contract. Defendant Assistant Secretary Sweeney provided that if the Tribe

failed to correct these alleged “violations,” the “BIA has determined that such actions would

constitute an immediate threat of imminent harm to the safety of any person” and that the agency

would initiate emergency reassumption. In order to correct the alleged “violations,” Defendant

Assistant Secretary Sweeney informed the Tribe that it would “need to withdraw the deputations

of those individuals who do not meet the standards required by federal regulation, as incorporated

into the Tribe’s law enforcement contract.”




30
   A contract under P.L. 93-638 is a mechanism by which a tribe may contract with the United
States to operate functions, like law enforcement, otherwise performed by the federal government
as a function of the United States’ trust duty to tribes. Reassumption of a P.L. 93-638 contract is
an extraordinary remedy that impairs the self-government and sovereignty of an Indian tribe.
                                19
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 20 of 38




64.    On June 9, 2020, BIA sent staff from OJS District I to the Cheyenne River Sioux Tribe

police headquarters to search for any deficiencies in the background investigation and basic

training of the Tribe’s Health Safety Checkpoint monitors in their effort to justify reassumption of

the Tribe’s P.L. 93-638 law enforcement contract. When BIA staff arrived, Tribal personnel

advised them that the Tribe’s Health Safety Checkpoint monitors are not employed under the

Tribe’s P.L. 93-638 program. BIA staff were therefore only permitted to review documentation

for the Tribe’s P.L. 93-638 law enforcement officers.

65.    On June 9, 2020, Cheyenne River Sioux Tribal Chairman Harold Frazier received a

telephone call from Defendant Mark Meadows, White House Chief of Staff. Meadows offered the

Chairman a meeting with Defendant Dr. Birx to strategize a COVID-19 response plan that would

contemplate dismantling the Tribe’s Health Safety Checkpoints. Defendant Meadows advised that

he had just “left a meeting . . . where . . . this whole issue of checkpoints was brought up.”

Meadows expressed his “longstanding love for . . . Native American tribe[s],” Governor Noem’s

request to the White House for federal intervention, and Meadows’ belief that he did not think that

federal intervention “does the President any good . . . [and] does [not] do you any good.” Meadows

requested that the Tribe “reconsider taking down the checkpoints” before the situation escalates:

       I got this put on my desk about an hour ago - - and they were about to get the
       Department of Interior to come in and - - and look at taking over policing on - - on
       Sioux lands, and I said, oh-h-h, before we - - get all crazy about it, I said let me call
       the Chairman and . . . ask him if . . . there is a way to find a way to take down these
       checkpoints without it getting all escalated.


64.    On his call with Defendant Meadows, Chairman Frazier explained that he understood the

Tribe was still negotiating with the BIA concerning Health Safety Checkpoints and expected to

receive a letter from Assistant Secretary Sweeney furthering that negotiation. Defendant Meadows

disagreed and explained that he did not believe that the BIA was still negotiating:

                                20
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
           Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 21 of 38




       Yeah, I think it was about to be escalated in a different manner is the problem. I
       mean, it’s just - - it’s gotten to the point where - - yeah, I don’t know that that was
       the letter you were going to get. My understanding, you were going to get a 24-
       hour, 48-hour kind of, you better take it down or we’re going to come in and take
       over law enforcement on tribal lands . . ..

65.    Defendant Meadows reiterated throughout the call that “I can’t have checkpoints” on a

federal road and advised Chairman Frazier that he would be receiving a call from Defendant Dr.

Deborah Birx.

66.    Defendant Meadows concluded his call with Chairman Frazier by threatening the security

of the Tribe’s Coronavirus Relief Fund monies set aside by Congress in the Coronavirus Aid,

Relief, and Economic Security (CARES) Act, 42 U.S.C. § 801, if the Tribe used the funds for its

Health Safety Checkpoints.31 Defendant Meadows explained:

       I would have to look up exactly how much money we sent to you[,] but I can tell
       you that the eight billion is the largest amount of money ever sent to Native
       American tribes under any administration, Republican or Democrat, uh, and I’m
       proud of that but I also need you to use that money so that it doesn’t create a
       problem for me on . . . other issues because we still have another 40 percent of the
       money to go out. I know I approved five hundred million the other day to go to
       different, uh, you know, tribes for healthcare that you -- you would have already
       received some of the money there but you had already received, probably have
       received six – part of the 60 percent of the eight billion as well and there is another
       40 percent that I – I have got to release so, uh, just so I’m -- I'm hopeful that you
       have enough financial assets to deal with this in a way that we can – we can work
       cooperatively and – and, you know, take this off of your to do and my to do if – if
       we can[,] but I’ll have them reach to you tomorrow.



31
   The Tribe is aware there exists room for substantial discretion in the amount of Tribal
Coronavirus Relief Funds distributed to each Tribe by the federal government, as evidenced by
the flurry of litigation surrounding those distributions. Furthermore, despite clear statutory
mandates, disputes have also arisen regarding entities eligible for Tribal distributions and the
timing of said distributions. See generally Confederated Tribes of the Chehalis Reservation v.
Mnuchin, No. 1:20-cv-1002- APM (D.D.C.); Cheyenne River Sioux v. Mnuchin, No. 1:20-cv-
1059-APM (D.D.C.); Ute Indian Tribe v. Mnuchin, No. 1:20-cv-1070-APM (D.D.C.); Agua
Caliente Band v. Mnuchin, No. 1:20- cv-1136-APM (D.D.C.); Prairie Band of Potawatomi Nation
v. Mnuchin, 1:20-cv-1491-APM (D.D.C.); Prairie Band of Potawatomi Nation v. Mnuchin, No.
20-5171 (D.C. Cir.); Shawnee Tribe v. Mnuchin, 20-290-JED-FHM (N.D. Okla.).


                                21
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 22 of 38




66.    On June 10, 2020, Defendant Assistant Secretary Sweeney sent the letter that Defendant

Meadows described to Chairman Frazier (“Compliance Letter”) that provided that the Tribe was

out of compliance with its Public Law 93-638 law enforcement contract for “numerous instances

in which individuals placed at [Tribal] checkpoints along United States Route 212 (US 212) and

South Dakota Highway 63 (SD 63) are presenting themselves as [Tribal] polices officers and

prohibiting access to US 212 and SD 63.” Defendant Sweeney’s Compliance Letter did not

acknowledge the Tribe’s representation to BIA on June 9, 2020 that Tribal Health Safety

Checkpoint monitors are not P.L. 93-638 employees. A copy of the Compliance Letter is attached

hereto as Exhibit C.

67.    In her Compliance Letter, Defendant Assistant Secretary Sweeney demanded that the Tribe

promptly take certain Immediate Compliance Actions, including, “disband[ing] the checkpoints

inhibiting traffic along US 212 and SD 63 until such time as consultation with the State has

occurred and a mutually agreeable solution is reached.” The Compliance Letter gave the Tribe

until the end of the week, June 12, 2020, about 48 hours as Defendant Meadows had forecast, to

complete the “Immediate Compliance Actions,” “to ensure the Tribe can continue operating its

law enforcement contract” -- a threat of emergency reassumption of the Tribe’s P.L. 93-638 law

enforcement contract.

68.    After transmission of the BIA’s June 10, 2020 Compliance Letter, the parties attended a

telephone conference at which Chairman Frazier expressed confusion about the BIA’s intent to

execute emergency reassumption of the Tribe’s P.L. 93-638 contract as the Tribe’s Health Safety

Monitors are not P.L. 93-638 employees. BIA officials, however, still alleged monitors were

holding themselves out as law enforcement officers.



                                22
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 23 of 38




69.    On June 11, 2020, Chairman Frazier sent a letter to Defendant Assistant Secretary Sweeney

in response to her Compliance Letter, clarifying again that Tribal Health Safety Checkpoint

monitors are not deputized as police officers and are not paid using the Tribe’s P.L. 93-638

contract funding. Chairman Frazier provided in his letter that the Tribe would remove any patches

and badges from the Health Safety Checkpoint monitors to ensure that there was no further

confusion as to their status. The Tribe did not agree, however, to dismantle the Health Safety

Checkpoints or further consult with the state as demanded by BIA’s Compliance Letter.

70.    On June 12, 2020, Defendant Special Agent in Charge McClure sent a follow-up letter to

Chairman Frazier specifically threatening both monetary penalties and forcible dismantling of the

Tribe’s law enforcement program if the Tribe failed to comply with corrective action demanded

by the government: Such failure “could result in suspension, withholding, or delay in payment of

funds, pursuant to the authority contained in Title I, Section 106(1) [25 USC 5325 (1)], questioned

and/or disallowed costs for the program, up to and including the process to begin reassumption of

the P.L. 93-638 contract in accordance with 25 CFR § 900.248, or any additional action as deemed

applicable by the Awarding Official.”

71.    Defendant Assistant Secretary’s 48-hour deadline expired with no action.

72.    In a June 13, 2020 letter, without withdrawing the government’s existing threat to reassume

the Tribe’s P.L. 93-638 contract because of alleged irregularities with Checkpoint monitors,

Defendant Assistant Secretary Sweeney pivoted to also threaten emergency reassumption of the

Tribe’s P.L. 93-638 law enforcement contract because of technical non-compliance in P.L. 93-638

officers’ Human Resource files.

73.    On June 15, 2020, Chairman Frazier and other Tribal staff joined the call promised by

Defendant Meadows with Defendant Dr. Deborah Birx and other White House staff, including



                                23
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
             Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 24 of 38




Defendant Deputy Assistant to the President Douglas Hoelscher; Defendant Assistant Secretary

Sweeney; Admiral Michael Weahkee, Director of Indian Health Service; Peggy Honein, Centers

for Disease Control; Tyler Fish, White House Senior Policy Advisor and Tribal Liaison; and Mark

Anderson, Emergency Response and Recovery Branch’s Deputy Chief.

74.     On that call, Defendant Dr. Birx provided the Tribe with her opinion that the COVID-19

infection rate has already peaked: “South Dakota’s peak was way back in the beginning of April

when South Dakota had about 150 cases a day. For the last month it’s been under, running around

40 to 50 cases a day so you have moved past peak and you’re into stable.

75.     On that call, Defendant Dr. Birx also provided her opinion that the Cheyenne River Sioux

Tribe should remove its Public Health Checkpoints, noting that because of the existence of

asymptomatic cases, “I think that’s when changing the strategy from checkpoint driven to really

proactive surveillance and testing within the tribe and testing people who come into the tribe will

be really critical.”

76.     The Cheyenne River Sioux Tribe’s COVID 19 Response Plan relies on flagging exposed

individuals upon arrival at the Reservation. In essence, Dr. Birx suggested dismantling that

strategy in favor of testing that would thereafter be blind to risk factors:

        Yeah, Chairman, I just want to say, when people are in their cars on a road as you
        described, they are not transmitting the virus so I think what we need to do is figure
        out a way to -- if they people actually come onto the reservation, not in their cars
        but actually physically out of their cars, and then what we’re going to do to help
        you with testing.

77.     On the call, Defendant Dr. Birx did not reference any of the following: Tribally focused

demographic data, the Tribe’s comprehensive COVID-19 prevention plan, the low rate of infection

on the Cheyenne River Sioux Reservation, the heightened risk of infection among the Tribal




                                24
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
              Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 25 of 38




population, the inadequacy of health care on the Cheyenne River Sioux Reservation, or the

profound success of the plan already in place.

78.    On June 17, 2020, Defendant Deputy Assistant to the President Hoelscher; Defendant

Assistant Secretary Sweeney; Defendant BIA Director LaCounte; Defendant Deputy Bureau

Director James; Defendant Great Plains Regional Director LaPointe; Defendant OJS Deputy

Director Addington; Jason O’Neal, OJS; and Kyle Scherer, Interior Solicitor’s Office initiated a

phone call with Chairman Frazier. In this call, Defendant Assistant Secretary Sweeney reiterated

at length the government’s objection to the Tribe’s Health Safety Checkpoints and reiterated at

length the government’s desire that the Checkpoints be taken down in exchange for various

technological supports. The Tribe declined the BIA’s “package deal” as ill-suited to its existing

tracing program. The government immediately pivoted to discussion of technical non-compliance

contained in Tribal P.L. 93-638 officers’ Human Resource files:

       Well, Mr. Chairman, it seems like you, uh, you’re uh, declining the offer for the
       enhanced technology and enhanced support from the federal government on the
       check points. Maybe we could, uh, just pivot the conversation to, uh, your tribe has
       gotten way out of compliance on, uh, the law enforcement, um, not having the right
       records on hand.”


79.    The June 17, 2020 call ended with Defendant Assistant Secretary Sweeney’s praise of the

Tribe’s efforts to bring itself into full compliance with its P.L. 93-638 contract. Defendant

Assistant Secretary Sweeney advised Chairman Frazier of an ongoing plan to further facilitate

Tribal compliance with the P.L. 93-638 contract and advised the Chairman that this would close

the matter:

       I have instructed B.I.A., O.J.S. to provide me with a compliance project plan and
       weekly report so that my office can track the progress towards full compliance, and,
       uh, as we continue along this path working cooperatively towards compliance so
       that the tribe can retain its 638 contract and address the, uh, issues that have been



                                25
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 26 of 38




       raised. So I welcome your concurrence to close this matter until such time that
       warrants further discussion.”

80.    The Tribe was, therefore, very surprised on June 22, 2020, when it received Defendant

Deputy Director OJS Addington’s letter to Chairman Harold Frazier demanding that the Tribe pull

from service any member of the Cheyenne River Sioux Tribal police department if said member

does not have “a completed and adjudicated background check on file equivalent to a federal

officer performing law enforcement duties” and directly threatening immediate emergency

reassumption if the Tribe did not do so with twenty-four hours.

VII. Defendant Assistant Secretary’s Violations of ISDEAA and the Cheyenne River Sioux
Tribe’s P.L. 93-638 Contract

81.    Congress enacted the Indian Self-Determination and Education Assistance Act, Public Law

93-638 (“ISDEAA”), in 1975 with a purpose to empower Indian tribes to be both self-determining

and self-governing by enabling tribes to enter into contracts to take over administration of

programs formerly administered by the federal government as a function of its trust responsibility.

25 U.S.C. § 5302.

82.    The Cheyenne River Sioux Tribe currently operates under a P.L. 93-638 contract for law

enforcement services, among other functions, and said contract includes all contract terms required

by law and discussed below. Department of the Interior, Bureau of Indian Affairs, Great Plains

Regional Office, Cheyenne River Agency, Public Law 93-638, as amended, Section 108 Model

Contract with Cheyenne River Sioux Tribe, A20AV00277 “Contract A20AV00277”).

83.    ISDEAA provides that “[e]xcept as specifically provided in the Indian Self-Determination

and Education Assistance Act the Contractor is not required to abide by program guidelines,

manuals, or policy directives of the Secretary, unless otherwise agreed to by the Contractor and




                                26
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 27 of 38




the Secretary, or otherwise required by law.” 25 U.S.C § 5329(c)(b)(11) (internal citations

omitted); 25 C.F.R. § 900.4; Contract A20AV00277 at (b)(11).

84.    Defendant Assistant Secretary Sweeney violated ISDEAA and the Tribe’s P.L. 93-638 law

enforcement contract by unlawfully attempting to require the Cheyenne River Sioux Tribe to abide

by her policy directives with respect to the Tribe’s Health Safety Checkpoints, which were

unrelated to the P.L. 93-638 contract and which the Tribe operates as a function of its inherent

sovereign authority and responsibility to protect its people as recognized under Montana v. United

States, 450 U.S. 544 (1981).

85.    ISDEAA provides that each P.L. 93-638 contract must provide a reaffirmation of the trust

responsibility of the United States to the Tribe.      25 U.S.C.A. § 5329(c)(d)(1)(a); Contract

A20AV00277 at (d)(1)(a). The Tribe’s contract accordingly provides:

       (d) OBLIGATION OF THE UNITED STATES

               (1) TRUST RESPONSIBILITY

               (A) IN GENERAL. The United States reaffirms the trust responsibility of
       the United States to the Cheyenne River Sioux Tribe to protect and conserve the
       trust resources of the Indian tribe(s) [sic] and the trust resources of individual
       Indians.
               (B) CONSTRUCTION OF CONTRACT. Nothing in this Contract may
       be construed to terminate, waive, modify, or reduce the trust responsibility of the
       United States to the tribe(s) [sic] of individual Indians. The Secretary shall act in
       good faith in upholding such trust responsibility.

86.    Defendant Assistant Secretary Sweeney has violated the ISDEAA and the Tribe’s P.L. 93-

638 law enforcement contract by breaching her express trust responsibility to the Tribe.

87.    ISDEAA further provides that each P.L. 93- 638 contract shall provide that the Secretary

must act in good faith in cooperating with the Tribe in furtherance of the 638 contract. 25 U.S.C.A.

§ 5329(c)(d)(2); Contract A20AV00277 at (d)(2). The Tribe’s contract accordingly provides:




                                27
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 28 of 38




       GOOD FAITH. To the extent of available funds, the Secretary shall act in good
       faith in cooperating with the Contractor to achieve the goals set forth in this
       contract.

88.    Defendant Assistant Secretary Sweeney has violated the ISDEAA and the Tribe’s P.L. 93-

638 law enforcement contract by breaching her duty to act in good faith in her administration of

the Tribe’s P.L. 93-638 contract.

89.    ISDEAA limits circumstances in which the Secretary may interfere with an ongoing P.L.

93-638 contract: Only if the Secretary determines that a Tribe’s performance under a contract

involves “(1) the violation of the rights or endangerment of the health, safety, or welfare of any

persons; or (2) gross negligence or mismanagement in the handling or use of funds,” may the

Secretary “after providing notice and a hearing on the record to such tribal organization, rescind

such contract or grant agreement, in whole or in part, and assume or resume control or operation

of the program, activity, or service involved if he determines that the tribal organization has not

taken corrective action as prescribed by the Secretary to remedy the contract deficiency.” 25

U.S.C. § 5330. The Act further limits the Secretary’s ability to assume a Tribe’s P.L. 93-638

contract on an emergency basis only upon a finding that “(i) there is an immediate threat of

imminent harm to the safety of any person, or imminent substantial and irreparable harm to trust

funds, trust lands, or interests in such lands, and (ii) such threat arises from the failure of the

contractor to fulfill the requirements of the contract.” 25 U.S.C. § 5330.

90.    Defendant Assistant Secretary Sweeney fails to allege any “immediate threat of imminent

harm to the safety of any person.” Unrelated Tribal governmental functions in the Tribe’s

operation of Health Safety Checkpoints are irrelevant to P.L. 93-638 compliance. The cited

technical human resources irregularities of the Tribe’s police department do not meet the standards

for either emergency or non-emergency reassumption set forth in 25 U.S.C. § 5330.



                                28
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
             Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 29 of 38




91.     Even if the deficiencies cited by Defendant Assistant Secretary Sweeney were material to

the integrity of the P.L. 93-638 contract, Defendant Assistant Secretary Sweeney reiterated, as

recently as June 17, 2020, her acknowledgement that the Tribe has taken appropriate corrective

action as prescribed and she has stated her intent to continue ongoing efforts with the Tribe to

resolve any remaining issues.

92.     Defendant Assistant Secretary Sweeney has no lawful power to interfere with the internal

governance of a Tribe and then pivot unilaterally to sever a contractual relationship as a punitive

action for the Tribe’s refusal to relinquish its sovereignty. .

93.     Defendant Assistant Secretary Sweeney has used the Tribe’s PL 93-638 law enforcement

contract as leverage against the Tribe in an effort to force the Tribe to shut down its Health Safety

Checkpoints, as demanded by the state of South Dakota and the White House. Such ultra vires

action abused of her authority as Assistant Secretary and violated the terms of Tribe’s P.L. 93-638

contract and of the ISDEAA.

VII.    Department of Interior’s Duty to Perform Background Checks for Tribal Officers

94.     The Tribal Law and Order Act (TLOA), Public Law 111-211 (2010), established

requirements for the Office of Justice Services to develop standards and deadlines for background

checks and to complete these checks for tribal justice officials when an Indian tribe, under the

Indian Self-Determination and Education Assistance Act, requests assistance:


       (4) BACKGROUND CHECKS FOR TRIBAL JUSTICE OFFICIALS.—

       (A) IN GENERAL.—The Office of Justice Services shall develop standards and
       deadlines for the provision of background checks to tribal law enforcement and
       corrections officials.

       (B) TIMING.—If a request for a background check is made by an Indian tribe that
       has contracted or entered into a compact for law enforcement or corrections services
       with the Bureau of Indian Affairs pursuant to the Indian Self-Determination and

                                29
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
              Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 30 of 38




        Education Assistance Act (25 U.S.C. 450 et seq.), the Office of Justice Services
        shall complete the check not later than 60 days after the date of receipt of the
        request, unless an adequate reason for failure to respond by that date is provided to
        the Indian tribe in writing.

Section 231(a)(4); 25 U.S.C. § 2802(e)(4).

95.       The Tribal Law and Order Act creates an affirmative duty by the Department of Interior to

conduct and adjudicate background checks for the Tribe.

96.       The Department of Interior, through the Interior Defendants, failed to recognize several

years of correspondence as the Tribe’s adequate request for assistance in its background checks,

despite the Tribe’s clear statement that financial burden of the adjudications was the major

impediment to completing them.

97.       The Department of Interior now inappropriately seeks to exploit technical flaws in the

Tribe’s background checks as a pretext to initiate reassumption of the Tribe’s Public Law 93-638

law enforcement contract.

VIII. Defendants’ Breach of Trust Violations

98.       The Supreme Court of the United States has recognized “the undisputed existence of a

general trust relationship between the United States and the Indian people.” United States v.

Mitchell, 463 U.S. 206, 225 (1983); United States v. Navajo Nation, 537 U.S. 488, 506 (2003);

United States v. Jicarilla Apache Nation, 564 U.S. 162, 176 (2011); see also United States v.

Kagama, 118 U.S. 375, 383-84.32



32
     The United States owes a special duty to the tribes in their dealings with the states:
         These Indian tribes are wards of the nation. They are communities dependent on
         the United States,-dependent largely for their daily food; dependent for their
         political rights. They owe no allegiance to the states, and receive from them no
         protection. Because of the local ill feeling, the people of the states where they are
         found are often their deadliest enemies. From their very weakness and
         helplessness, so largely due to the course of dealing with the federal government
         with them, and the treaties in which it has been promised there arises the duty of
                                30
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 31 of 38




99.     A tribe properly may bring a breach of trust claim against the federal government when it

“identif[ies] a substantive source of law that establishes specific fiduciary duties, and allege[s] that

the Government has failed faithfully to perform those duties.” Navajo Nation, 537 U.S. at 506.

100.    The 1868 Treaty of Fort Laramie, the Snyder Act of 1921, the ISDEAA, the Indian Law

Enforcement Reform Act (ILERA), P.L. 101-379, 104 Stat 473 (1990), and the Tribal Law and

Order Act, Pub. L. No. 111-211, 124 Stat. 2258 (2010) are substantive sources of law that impose

a duty on the United States to provide the Cheyenne River Sioux Tribe with public safety services.

101.    In exchange for mutual peace and vast forfeiture of land by the Sioux Nation, the 1868

Treaty of Fort Laramie provides that:

        If bad men among the whites, or among other people subject to the authority
        of the United States, shall commit any wrong upon the person or property of
        the Indians, the United States will, upon proof made to the agenct, and
        forwarded to the Commissioner of Indian Affairs at Washington city, proceed
        at once to cause the offender to be arrested and punished according to the laws
        of the United States and to reimburse the injured person for the loss sustained.
                                                  ***
        The United States agrees that the agent for said Indians shall in the future make his
        home at the agency building; that he shall reside among them, and keep an office
        open at all times for the purpose of prompt and diligent inquiry into such matters
        of complaint by and against the Indians as may be presented for investigation under
        the provisions of their treaty stipulations, as also for the faithful discharge of other
        duties enjoined on him by law. In all cases of depredation on person or property
        he shall cause the evidence to be taken in writing and forwarded, together with
        his findings, to the Commissioner of Indian Affairs, whose decision, subject to
        the revision of the Secretary of the Interior, shall be binding on the parties to
        this treaty.
1868 Treaty of Fort Laramie, Arts. I and V. The U.S. Supreme Court has affirmed that the

language of this specific treaty creates an express trust duty: “The corresponding obligation of



        protection, and with it the power. This has always been recognized by the
        executive, and by congress, and by this court, whenever the question has arisen.

Kagama, 118 U.S. at 383-84.

                                31
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 32 of 38




protection on the part of the government is immediately connected with [the treaty language], in

the declaration that each individual shall be protected in his rights of property, person, and life,

and that obligation was to be fulfilled by the enforcement of the laws then existing to those objects,

and by the future appropriate legislation which was promised to secure to them an orderly

government.” Ex parte Kan-gi-shun-ca, 109 U.S. 556, 569 (1883) (interpreting the 1868 Treaty

of Fort Laramie in the context of the federal law enforcement obligation).

102.   The Snyder Act of 1921 instructs federal agencies to “direct, supervise, and expend such

moneys as Congress may from time to time appropriate for . . . the employment of inspectors,

supervisors, superintendents, clerks, field matrons, farmers, physicians, Indian police, Indian

judges, and other employees.” 25 U.S.C. § 13.

103.   ILERA provides that “[t]he Secretary, acting through the Bureau, shall be responsible for

providing, or for assisting in the provision of, law enforcement services in Indian country as

provided in this Act.” 25 U.S.C. 2802(a). ILERA further provides that the responsibilities of the

Office of Justice Services in Indian country include, among other duties:

       (1) the enforcement of Federal law and, with the consent of the Indian tribe, tribal
       law
                                                ***
       (12) conducting meaningful and timely consultation with tribal leaders and tribal
       justice officials in the development of regulatory policies and other actions that
       affect public safety and justice in Indian country.

25 U.S.C. § 2802(c).

104.    The Tribal Law and Order Act, passed in 2010, explicitly lays out the federal government’s

trust duty to the Tribe with respect to public safety in Indian Country. The Act provides that “the

United States has distinct legal, treaty, and trust obligations to provide for the public safety

of Indian country.”      Pub. L 111-211, 124 Stat. 2262.        Within the Act, Congress further




                                32
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 33 of 38




acknowledges that “tribal justice systems are often the most appropriate institutions for

maintaining law and order in Indian country.” 25 U.S.C. § 2801(a)(2)(B).

105.   The ISDEAA exists to exercise the United States’ trust duty in the context of self-

determination, hence the duty is expressly referenced and assumed throughout. E.g., 25 U.S.C. §

5301(a) (placing ISDEAA within the context of “the Federal Government’s historical and

special legal relationship with, and resulting responsibilities to, American Indian people”);

25 U.S.C. § 5321(g) (“[T]he Secretary shall not make any contract which would impair his ability

to discharge his trust responsibilities to any Indian tribe or individuals.”); 25 U.S.C. § 5329(g)

(providing model contract language concerning the “Obligation of the United States” and its “Trust

responsibility”); 25 U.S.C. § 5332(2) (“Nothing in this chapter shall be construed as . . .

authorizing or requiring the termination of any existing trust responsibility of the United

States with respect to the Indian people.”). The ISDEAA further explicitly requires that all

contracts under the Act contain language that provides the “United States reaffirms the trust

responsibility of the United States to the . . . Indian tribe(s) to protect and conserve the trust

resources of the Indian tribe(s) and the trust resources of individual Indians.” 25 U.S.C. §

5329(c)(d)(1)(A).

106.   In addition to having no reasonable basis in law, ALL Defendants’ efforts to limit the

Tribe’s civil regulatory jurisdiction by threatening to reassume and terminate its Public Law 93-

638 law enforcement contract is a serious breach of their trust duty with respect to the Cheyenne

River Sioux Tribe.

107.   Defendants have no lawful power to interfere with the internal governance of a Tribe and

to threaten to sever a contractual relationship if they disapprove of the manner in which the Tribe




                                33
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
               Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 34 of 38




chooses to carry out unrelated Tribal government programs. Such actions constitute a severe

breach of trust.

108.   Defendants have used the Tribe’s P.L. 93-638 law enforcement contract as leverage against

the Tribe in an effort to force the Tribe to shut down its Health Safety Checkpoints as demanded

by the state of South Dakota and the White House. Such ultra vires action abused the apparent

authority of ALL Defendants and violated the United States’ trust duty to the Cheyenne River

Sioux Tribe.

109.

                                             COUNT I

                 (Violation of Contract: Injunctive Relief under 25 U.S.C. § 5331)

110.   Plaintiff restates, realleges, and incorporates by reference all preceding paragraphs and

allegations.

111.   Under 25 U.S.C. § 5331, this Court has original jurisdiction over any civil action or claim

against the appropriate Secretary arising under the ISDEAA.

112.   Under 25 U.S.C. § 5331, this Court may order appropriate relief including money damages,

injunctive relief against any action by an officer of the United States or any agency thereof contrary

to the ISDEAA, or mandamus to compel a federal officer or employee to perform a duty imposed

by the ISDEAA or its applicable regulations.

113.   Defendant Assistant Secretary Sweeney has violated Section (b)(11) of the Tribe’s P.L. 93-

638 contract by requiring the Tribe to comply with policy directives of the Assistant Secretary in

matters unrelated to its administration of the Tribe’s contract.

114.   Defendant Assistant Secretary Sweeney has violated Section (d)(1)(A), (B) of the Tribe’s

P.L. 93-638 contract by breaching her trust duty to the Cheyenne River Sioux Tribe.



                                34
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
               Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 35 of 38




115.   Defendant Assistant Secretary Sweeney has violated Section (d)(2) of the Tribe’s P.L. 93-

638 contract by failing to cooperate in good faith with the Cheyenne River Sioux Tribe in

administration of the Tribe’s P.L. 93-638 contract.

116.   Defendant Assistant Secretary Sweeney’s Compliance Letter and the subsequent

enforcement efforts and actions of Defendants to reassume the Tribe’s P.L. 93-638 contract violate

25 U.S.C. §5330.

117.   Plaintiff is entitled to an injunction preventing the Assistant Secretary from implementing

her Compliance Order demanding that Health Safety Checkpoints must be shut down and

enjoining reassumption of the Tribe’s P.L. 93-638 contract.

                                             COUNT II

                    (Violation of ISDEAA and Federal Common Law:
    Declaratory and Injunctive Relief under 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-2202)

118.   Plaintiff restates, realleges, and incorporates by reference all preceding paragraphs and

allegations.

119.   The APA authorizes judicial review of federal agency actions. 5 U.S.C. § 702.

120.   The APA provides that the reviewing Court shall hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law. 5 U.S.C. § 706(2)(A). It further provides that a reviewing Court shall

hold unlawful and set aside agency action, findings, and conclusions found to be in excess of

statutory jurisdiction, authority, or limitations, or short of a statutory right. 5 U.S.C. § 706(2)(C).

121.   Assistant Secretary Sweeney has violated the ISDEAA by issuing a decision that the

Department of Interior would unilaterally sever the contractual relationship if the Tribe continues

to act in a manner of which she disapproves.




                                35
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
               Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 36 of 38




122.   Plaintiff is entitled to declaratory relief that Defendant Assistant Secretary’s decision is

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.

123.   Plaintiff is entitled to an injunction preventing the Assistant Secretary from enforcing her

decision.

                                            COUNT III

              (Violation of Treaty, Statutory, and Common Law Trust Duty:
    Declaratory and Injunctive Relief under 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-2202)

124.   Plaintiff restates, realleges, and incorporates by reference all preceding paragraphs and

allegations.

125.   The federal government has a specific, special trust duty pursuant to the ISDEAA and other

federal statutes, the 1868 Treaty of Fort Laramie, and federal common law. See 25 U.S.C. §§

5329(a)(1) and 5329 (requiring that the Secretary shall include or incorporate by reference

acknowledgment of the federal government’s continuing trust responsibility into all 93-638

contracts.); 25 C.F.R. § 900.4 (requiring that the “Secretary shall act in good faith in upholding

this trust responsibility.); e.g., United States v. Mitchell, 463 U.S. 206 (1983).

126.   Having contracted with the Tribe under the ISDEAA, the Department of Interior and ALL

Defendants have a statutory and fiduciary trust obligation in all actions taken in management of

the Cheyenne River Sioux Tribe’s P.L. 93-638 contract.

127.   ALL Defendants have violated their trust duty to the Tribe under the 1868 Treaty of Fort

Laramie, the Snyder Act of 1921, the ISDEAA, ILERA, and the Tribal Law and Order Act to

provide the Cheyenne River Sioux Tribe with public safety services. ALL Defendants have

breached and continue to breach the trust duty of the United States to the Tribe and its members

by threatening to shut down the Tribe’s Health Safety Checkpoints through an unlawful invasion

of tribal lands, by threatening to unlawfully assume law enforcement services over the Tribe, by

                                36
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
            Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 37 of 38




threatening to limit the Tribe’s P.L. 93-638 funding, and by threatening to limit the Tribe’s CARES

Act funding, in its ongoing efforts to encroach upon the Tribe’s jurisdiction.

128.   Plaintiff     is       entitled      to   a      declaratory     judgment      that     has

ALL Defendants have violated their trust duty to the Tribe.

129.   Plaintiff is entitled to an injunction preventing the enforcement of Defendant Assistant

Secretary Sweeney’s Compliance Order.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

130.   Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 in favor of Plaintiff that the

Defendant Assistant Secretary’s Compliance Order demanding that the Tribe’s Health Safety

Checkpoints were unlawful and must be shut down as arbitrary and capricious, an abuse of

discretion, and otherwise not in accordance with law.

131.   Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 in favor of Plaintiff that the

Defendants’ concerted efforts to shut down the Tribe’s Health Safety Checkpoints breached the

federal government’s trust duty to the Cheyenne River Sioux Tribe and its members.

132.   Enjoin ALL Defendants from taking any further actions to enforce the Defendant Assistant

Secretary’s Compliance Order and determination that the Plaintiff’s Health Safety Checkpoints

were unlawful and must be shut down, including, but not limited to, authorizing federal officials

to shut down the Plaintiff’s Health Safety Checkpoints, reassuming jurisdiction of the Plaintiff

Tribe’s Public Law 93-638 law enforcement program, or threatening the Plaintiff Tribe’s COVID-

19 funding under the CARES Act, 42 U.S.C. § 801.

133.   Award Plaintiff its reasonable attorney’s fees, costs, and such other relief as the Court

deems just and appropriate.



                                37
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
           Case 1:20-cv-01709 Document 1 Filed 06/23/20 Page 38 of 38




134.   Grant other such relief as the Court deems just and proper.




Dated: June 23, 2020




                                            Respectfully submitted,

                                            /s/ Nicole E. Ducheneaux
                                            /s/ Rose M. Weckenmann
                                             Nicole E. Ducheneaux (DC Bar No. NE001)
                                            Rose M. Weckenmann (pro hac pending)
                                            Big Fire Law and Policy Group LLP
                                            1404 South Fort Crook Road
                                            Bellevue, NE 68005
                                            Telephone: (531) 466-8725
                                            Facsimile: (531) 466-8792
                                            Email: nducheneaux@bigfirelaw.com
                                            Email: rweckenmann@bigfirelaw.com

                                           /s/ Judith A. Shapiro
                                           Judith A. Shapiro (DC Bar No. 376153)
                                           7059 Blair Road, N.W., Suite 202
                                           Washington, D.C. 20012
                                           Telephone: (202) 257-6436
                                            Email: jshapiro@bigfirelaw.com

                                           Attorneys for Plaintiff Cheyenne River Sioux Tribe




                                38
COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF – 1:20-cv-01709
